DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Drawings	3
III. Claim Rejections - 35 USC § 112	4
A. Claims 4-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	4
1. Claim 4	5
2. Claim 8	5
3. Claims 9 and 12	5
B. Claims 15 and 16 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.	6
IV. Claim Rejections - 35 USC § 102	7
A. Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2018/0331124 (“Cho”).	8
B. Claims 1-11, 13, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0388230 (“Lee”).	12
C. Claims 1-6, 8-11, 13, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0381506 (“Kang-506”).	17
V. Claim Rejections - 35 USC § 103	22
A. Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of US 2017/077188 (“Kang-188”).	22
VI. Allowable Subject Matter	24
VII. Pertinent Prior Art	26
Conclusion	26


[The rest of this page is intentionally left blank.]
	I. Notice of Pre-AIA  or AIA  Status	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Drawings
(1) The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character “10” in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. 
(2) Each of Figs. 8, 9, 10, 11, 13 and 15 drawings are objected to because the lines extending from each of reference characters 182 and 183 do not point to the corresponding structure defined in the specification.  In this regard, (1) reference character 182 should be pointing to the “light emitting layer” which is directly on and contacting the “first electrode 181”, and (2) reference character 183 should be pointing to that which reference character 182 currently point, i.e. the “second electrode 183”.  As a result of this error, each of reference characters TFE and 183 are pointing to the “thin film encapsulation TFE”, and each of reference characters 182 and DMLV(VBR) are pointing to the “second electrode”.
(3) Fig. 8 (showing the cross-section alone line I—I' in Figs. 7A and 7C) is further objected to because the line extending from reference character “DMLV(VBR)” incorrectly points to the “second electrode” (currently 182 but should be 183, supra) but should be, instead, point to the portion between those labeled “DMLVa(VBRa)” and “ELP”.  In this regard, according to the specification, and Figs. 6A and 7A, the dummy lines DMLV/DMLH are same layer and therefore are not positioned in two different layers, as Fig. 8 is currently labeled.  
(4) Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

III. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 4-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  

1. Claim 4
Claim 4 recites the limitation "the pixel areas" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is presumed that Applicant means, instead, “the plurality of pixel areas”.
Claims 5-7 depend from claim 4 and are rejected for including the same features and therefore the same indefiniteness as claim 4.

2. Claim 8
Claim 8 recites the limitation "the thin film transistor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is presumed that Applicant means, instead, “the thin film transistor layer”.
Claims 9-11 depend from claim 8 and are rejected for including the same features and therefore the same indefiniteness as claim 8.

3. Claims 9 and 12
Claims 9 and 12 read, 
9. The display apparatus of claim 8, further comprising a pixel defining layer on the substrate, the first and second signal lines, the connecting lines, and the dummy 5lines, and defining an opening corresponding to each of the plurality of pixel areas which is an emitting area, and 
patterns of circuit wirings under the opening of the first pixel area, the opening of the second pixel area, and the opening of the third pixel area are the same.  
12. The display apparatus of claim 8, further comprising:  
20a pixel defining layer on the substrate, the first and second signal lines, the connecting lines, and the dummy lines, and defining an opening corresponding to each of the plurality of pixel areas which is an emitting area, and the pixel defining layer comprises a black pigment or a black dye.  

For the purposes of examination, the claim will be interpreted without reference to “the first and second signal lines, the connecting lines, and the dummy 5lines,” since these features do not participate in “defining an opening” in the pixel definition layer, and there is, otherwise, no guidance in the Applicant as to how to interpret these, seemingly superfluous features. 
 Claims 10 and 11 depend from claim 9 and are rejected for including the same features and therefore the same indefiniteness as claim 9.

B. Claims 15 and 16 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  
See MPEP § 2172.01.  
Claim 15 recites the features:
20wherein 
[9] [9] [the first conductive pattern comprises the first and second signal lines, 

[11] the display apparatus further comprises vertical branches and adjacent vertical branches adjacent to the vertical branches and extending in a same direction as an 25extending direction of the vertical branches, 
wherein 
[12] the vertical branches and the adjacent vertical branches form a disconnection portion, 
….  
However, the claim does not make clear that the vertical branches and adjacent vertical branches VBR (Figs. 6C and 7C) and the associated disconnection portion CT formed thereby are part of the connection line and/or the dummy line rather than just generally being part of the “display apparatus” as a whole, which leaves the interpretation of the vertical branches and adjacent vertical branches to be almost anything in the display apparatus. 
As such, the omitted elements are the lines to which the vertical branches and adjacent vertical branches extend from.
Claim 16 depends from claim 15 and is rejected for including the same indefinite features.

IV. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2018/0331124 (“Cho”).
US 2018/0331124 is an English-language family member of KR 10-2018-0125061 provided by Applicant in the IDS filed 04/07/2020.
Cho has a common Assignee and two common Inventors with the Instant Application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Even if Applicant provides evidence in this file showing that the claimed invention and the subject matter disclosed in the prior art reference was owned by, or subject to an obligation of assignment to, the same entity not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention 
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).
Turning now to the rejection…
With regard to claim 1, Cho discloses, generally in Figs. 1-4 and 13-16,
1. A display apparatus [title, abstract, ¶ 179], comprising:  
[1a] 5a substrate 110 [Figs. 15-16; ¶ 59] comprising 
[1b] a display area 111/112 [¶¶ 59, 61, 63] in which a plurality of pixel areas [¶¶ 69, 71; Figs. 4, 13] is arranged, and 
[1c] a peripheral area 115/116/400 [¶¶ 59, 62, 63] adjacent to the display area 111/112 and in which a pad portion [generally at “driving circuit portion 400”] comprising a plurality of pad electrodes is arranged [claimed “pad electrodes” are not shown but are where lines 510, 172/520 connect to the “driving circuit portion 400” as shown in Fig. 3; ¶¶ 64-68]; 
[2] a first signal line [e.g. data line 171(Dm) in the “edge portions 112” of the display area 111/112; ¶¶ 64-68] and a second signal line [e.g. data line 171(Dm) in the “main portion 111” of the display area 111/112; ¶¶ 64-68] in the display area 111/112 on the substrate 110 [Fig. 3]; 
[3a] a first connecting line 510 [¶ 65] electrically connected to the first signal line 171 and connected 10to the pad portion [generally at 400 (supra)], 
[3b] wherein at least a portion of the first connecting line 510 is in the display area 111/112 [as shown in Fig. 3]; and 
560 on a same layer the first connecting line 510 [Figs. 14, 15, 16; ¶¶ 179-181; ¶ 184: “The driving voltage transmission line 540, the shield pattern 550 and the dummy pattern 560 may be disposed on a same layer as the data voltage transmission line 510.” Emphasis added.].  
2. The display apparatus of claim 1, wherein the first connecting line 510 15comprises 
[1] a horizontal line portion extending in a first direction W2 and 
[2] a vertical line portion extending in a second direction W1 perpendicular to the first direction [Fig. 3].  
3. The display apparatus of claim 2, wherein vertical branches are extended from the horizontal line portion in the second direction [the claimed “vertical branches” may be taken to be the uppermost vertical portions of the curved portions connected to the uppermost horizontal portions of lines 510].  
4. The display apparatus of claim 2, wherein the [plurality of] pixel areas comprises: 
[1] a first pixel area overlapping the second signal line [e.g. data line 171(Dm) in the “main portion 111” of the display area 111/112; ¶¶ 64-68; Figs. 4, 13]; 
[2] a second pixel area overlapping the horizontal line portion of the first connecting line 510 [i.e. area where pixels in each of the edge portions 112 and the main display portion 111 near the corners 113 and where the two horizontal portions of each connecting line 510 runs through each of portions 112 and 111, as shown in Figs. 2-3 and 13]; and
[3] 25a third pixel area overlapping the vertical line portion of the first connecting line [i.e. area where pixels in each of the edge portions 112 and the main display portion 111 near the corners 113 and where the two vertical portions of each connecting line 510 runs through each of portions 112 and 111, as shown in Figs. 2-3 and 13], 
[4] wherein the second pixel area and the third pixel area are closer to an edge of the display area than the first pixel area [because the second and third pixel areas are in or near the edge portions 112 and the corner and the first pixel area is in the main display portion 111, as shown in Fig. 3].  
106. The display apparatus of claim 4, wherein 
[1] the display area 111/112 is arranged in a rectangular shape along the first W2 and second W1 directions, and 
[2] four corners 113 of the display area have a chamfered or rounded shape [as shown in Figs. 2-3], and 
[3] the peripheral area 115/116/400 extends in the first direction W2 adjacent to the display area 111/112 in the second direction W1, 
400] extends in the first direction W2 [Figs. 1-3], and 
[5] the pad electrodes [again, the claimed “pad electrodes” are not shown but are where lines 510, 172/520 connect to the “driving circuit portion 400” as shown in Fig. 3; ¶¶ 64-68] 15are arranged in the first direction [Figs. 3].  
7. The display apparatus of claim 6, wherein the display area 111/112 further comprises a side display area 112 which is extended from at least one edge of the display area 111/112 and bent [to form the “edge portions 115”; ¶ 59; Fig. 1].  
8. The display apparatus of claim 1, further comprising: 
[1] a thin film transistor layer on the substrate 110 [wherein transistors T1 through T7 of each pixel are formed; Figs. 4, 13-16]; 
[2] a first conductive pattern [at least 171(Dm), 172, 175] on the thin film transistor [layer] [Figs. 15-16]; 
[3] a first via insulating layer 162 on the first conductive pattern [at least 171(Dm), 172, 175] [Figs. 15-16]; and  
[4] 25a second conductive pattern [at least 510, 540, 550, 560] on the first via insulating layer 162, 
wherein 
[5] the first conductive pattern comprises the first [e.g. data line 171(Dm) in the “edge portions 112” of the display area 111/112; ¶¶ 64-68] and second [e.g. data line 171(Dm) in the “main portion 111” of the display area 111/112; ¶¶ 64-68] signal lines [Figs. 14-16], and 
[6] the second conductive pattern [at least 510, 540, 550, 560] comprises the first connecting line 510 and the dummy line 560 [Figs. 14-16; ¶ 184].  
9. The display apparatus of claim 8, further comprising 
[1] a pixel defining layer 350 on the substrate 110, the first and second signal lines 171(Dm) [as explained above], the connecting lines 510, and the dummy 5lines 560, and defining an opening 351 corresponding to each of the plurality of pixel areas [as explained above] which is an emitting area [e.g. R, G, B; ¶¶ 137-138, 159-161] [Figs. 13-16], and 
[2] patterns of circuit wirings under the opening 351 of the first pixel area, the opening of the second pixel area, and the opening of the third pixel area are the same [for each of the colors, e.g. all R are same in each of the three pixels areas because all R pixels are the same for the display].  
R or G or B, as shown in Fig. 13].  
11. The display apparatus of claim 9, wherein each of the plurality of pixel areas comprises any of a red pixel emitting red light [R], a green pixel emitting green light [G], 15and a blue pixel emitting blue light [B], and red or blue light is emitted in the first pixel area, the second pixel area, and the third pixel area [as shown in Fig. 13].  

B. Claims 1-11, 13, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0388230 (“Lee”).
The applied reference has a common Assignee with the Instant Application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With regard to claims 1-11, 13, 14, and 17, Lee discloses, generally in Figs. 7-9, 13, and 16,
1. A display apparatus, comprising:  
[1a] 5a substrate 100B [¶ 103] comprising 
[1b] a display area DA in which a plurality of pixel areas S4, S5, S6 is arranged [¶ 107], and 
PA/FOA adjacent to the display area DA and in which a pad portion PADA comprising a plurality of pad electrodes [“pads”] is arranged [¶¶ 105-106]; 
[2] a first signal line [DL in pixel areas S4 and S5] in and a second signal line [DL in area S6] in the display area DA on the substrate 100B; 
[3a] a first connecting line 210[=210aA, 210bA in Figs. 8-9 and 210aC, 210bC in Fig. 16] electrically connected to the first signal line [DL in pixel areas S4 and S5] and connected 10to the pad portion PADA [¶¶ 105-107, 160-165], 
[3b] wherein at least a portion of the first connecting line 210[=210aA, 210bA in Figs. 8-9 and 210aC, 210bC in Fig. 16] is in the display area DA; and 
[4] a dummy line 300 [Fig. 13] on a same layer as the first connecting line 210[=210aA, 210bA in Figs. 8-9 and 210aC, 210bC in Fig. 16] [¶¶ 151-152: “The dummy line 300 may be arranged on the same layer as the first connecting lines 210.”].  
2. The display apparatus of claim 1, wherein the first connecting line [at least 210aC and 210bC in Fig. 16] 15comprises 
[1] a horizontal line portion 217a extending in a first direction D1 and 
[2] a vertical line portion 217b extending in a second direction D2 perpendicular to the first direction D1 [Fig. 16; ¶¶ 160-165].  
3. The display apparatus of claim 2, wherein vertical branches 217c are extended from the horizontal line portion 217a in the second direction D2 [Fig. 16; ¶ 165].  
4. The display apparatus of claim 2, wherein the pixel areas comprises: 
[1] a first pixel area S6 overlapping the second signal line [DL in area S6]; 
[2] a second pixel area S4 or S5 overlapping the horizontal line portion 217a of the first connecting line 210 [¶ 161]; and
[3] 25a third pixel area S4 or S5 overlapping the vertical line portion 217b of the first connecting line 210 [¶ 161], 
[4] wherein the second pixel area S4 or S5 and the third pixel area S4 or S5 are closer to an edge [edge where FOA is positioned] of the display area DA than the first pixel area S6 [as shown in Fig. 7.  
5. The display apparatus of claim 4, wherein the dummy line 300 [Figs. 13-14; ¶¶ 150-152] comprises 
[1] a horizontal dummy line 301 extending in the first direction D1 and 
302 extending in the second direction D2, 
[3] [wherein] 5the horizontal dummy line 301 and the vertical dummy line 302 overlap the first pixel area S6 [¶ 151], and 
[4] [wherein] the vertical dummy line 302 in the first pixel area S6 has at least one disconnection portion [disconnection between 217a/217b and the “dummy patterns 220c3 and 220d3”; ¶ 165].  
106. The display apparatus of claim 4, wherein 
[1] the display area DA is arranged in a rectangular shape along the first D1 and second D2 directions [Fig. 7], and 
[2] four corners CN1, CN2 [¶¶ 63, 107] of the display area DA have a chamfered or rounded shape, and 
[3] the peripheral area extends in the first direction D1 adjacent to the display area DA in the second direction D2, 
[4] the pad portion PADA extends in the first direction D1, and 
[5] the pad electrodes [“pads”] 15are arranged in the first direction D1.  
7. The display apparatus of claim 6, wherein the display area DA further comprises a side display area E1/E2/E3/E4 which is extended from at least one edge of the display area DA and bent [at BA] [¶¶ 63, 68, 103].  
8. The display apparatus of claim 1, further comprising: 
[1] a thin film transistor layer [layers where TFT 121/122 are formed] on the substrate 100B [Figs. 6A, 6B, 12]; 
[2] a first conductive pattern [at least DL, PL, 123S, 123D] on the thin film transistor [layer]; 
[3] a first via insulating layer 114 on the first conductive pattern [at least DL, PL, 123S, 123D]; and  
[4] 25a second conductive pattern [at least 210aA(211b), 220c1, 128] on the first via insulating layer 114, 
wherein 
[5] the first conductive pattern [at least DL, PL, 123S, 123D] comprises the first and second signal lines DL, and 
[6] the second conductive pattern [at least 210aA(211b), 220c1, 128] comprises the first connecting line 210[=210aA, 210bA in Figs. 8-9 and 210aC, 210bC in Fig. 16] and the dummy line 300 [¶¶ 151-152: “The dummy line 300 may be arranged on the same layer as the first connecting lines 210.”].
9. The display apparatus of claim 8, further comprising 
[1] a pixel defining layer 117 on the substrate 100B, the first and second signal lines DL, the connecting lines 210[=210aA, 210bA in Figs. 8-9 and 210aC, 210bC in Fig. 16], and the dummy 5lines 300, and defining an opening OP corresponding to each of the plurality of pixel areas S4, S5, S6 which is an emitting area [by light emitting element 130], and 
[2] patterns of circuit wirings under the opening OP of the first pixel area S6, the opening of the second pixel area S4 or S5, and the opening of the third pixel area S4 or S5 are the same [for any given color, as shown in Figs. 11 and 14 showing the overlap of the pixel electrode 131 and the circuit wirings].  
1010. The display apparatus of claim 9, wherein the first pixel area S6, the second pixel area S4 or S5, and the third pixel area S4 or S5 each emit light having a same color [as shown in Figs. 11 and 14].  
11. The display apparatus of claim 9, wherein each of the plurality of pixel areas S4, S5, S6 comprises any of a red pixel emitting red light, a green pixel emitting green light, 15and a blue pixel emitting blue light, and red or blue light is emitted in the first pixel area, the second pixel area, and the third pixel area [¶¶ 82, 146].  
2513. The display apparatus of claim 8, further comprising: 
[1] a planarization insulating layer 116 on the second conductive pattern [at least 210aA(211b), 220c1, 128];
[2] a third conductive pattern [at least 150, 131] on the planarization insulating layer 116 and comprising a first electrode 131 comprising a reflective material [¶ 143]; 
[3] a light emitting layer 133 on the first electrode 131; and  -29-1181182 
[4] a second electrode 135 on the light emitting layer 133.  
14. The display apparatus of claim 13, further comprising 
[1] vertical branches [downward extending branches 217c or leftward-extending branches 217c] 5and adjacent vertical branches [upward extending branches 217c or rightward-extending branches 217c] adjacent to the vertical branches and extending in a same direction D1 or D2 as an extending direction of the vertical branches [Fig. 16], 
wherein 
217c or leftward-extending branches 217c] and the adjacent vertical branches [upward extending branches 217c or rightward-extending branches 217c] form a disconnection portion [Fig. 16], and 
[3] the third conductive pattern [at least 150, 131] further comprises a cover electrode 150 overlapping the disconnection portion [¶¶ 144, 156; Figs. 11, 14, 16].  
17. The display apparatus of claim 1, wherein 
[1] the dummy line 300 and the connecting line 210[=210aA, 210bA in Figs. 8-9 and 210aC, 210bC in Fig. 16] together form a matrix lattice with respect to the plurality of pixel areas S4, S5, S6, and 
[2] the dummy line 300 and the connecting line 210[=210aA, 210bA in Figs. 8-9 and 210aC, 210bC in Fig. 16] comprise at least one disconnected portion formed therein [as shown in Fig. 16].  

With regard to claim 18-20, Lee further discloses, generally in Figs. 7-9, 13, and 16,
18. A display apparatus, comprising: 
[1] a substrate 100B; 
[2] a thin film transistor layer [layers where TFT 121/122 are formed] on the substrate 100B [Figs. 6A, 6B, 12];
[3] a first conductive pattern [at least DL, PL, 123S, 123D] on the thin film transistor layer [layers where TFT 121/122 are formed] and comprising a first 15data line [DL in pixel areas S4 and S5] and a second data line [DL in pixel area S6]; 
[4] a first via insulating layer 114 on the first conductive pattern [at least DL, PL, 123S, 123D]; and  
[5a] a second conductive pattern [at least 210aA(211b), 220c1, 128] comprising 
[5b] a connecting line 210[=210aA, 210bA in Figs. 8-9 and 210aC, 210bC in Fig. 16] electrically connected to the first data line, and 
[5c] a dummy line 300 spaced apart from the connecting line 210[=210aA, 210bA in Figs. 8-9 and 210aC, 210bC in Fig. 16], and 
[5d] wherein 
210[=210aA, 210bA in Figs. 8-9 and 210aC, 210bC in Fig. 16] and the dummy line 300 extend in a first direction D1 and a 20second direction D2 perpendicular to the first direction D1 to form a matrix lattice defining a plurality of pixel areas [as shown in Figs. 10, 11, 13, 14, and 16], and 
[5d-2] in a pixel area S6 of the plurality of pixel areas S4, S5, S6, at least one disconnection portion is formed in the connection line 210 or the dummy line 300 [as shown in Fig. 16].  
2519. The display apparatus of claim 18, wherein the plurality of pixel areas comprises
[1] a first pixel area S6 in which the dummy line 300 is located [Fig. 13; ¶¶ 150-152], and 
[2] a second pixel area S4 or S5 in which the connection line 210[=210aA, 210bA in Figs. 8-9 and 210aC, 210bC in Fig. 16] is located [Figs. 7-9], and 
[3] the dummy line 300 of the first pixel area S6 and the connecting line 210[=210aA, 210bA in Figs. 8-9 and 210aC, 210bC in Fig. 16] of the second pixel area S4 or S5 have a same shape in a plane view except for a position of the disconnection portion [as shown in Figs. 12, 14, and 16].  
20. The display apparatus of claim 18, further comprising: 
[1] a second via insulating layer 116 on the second conductive pattern [at least 210aA(211b), 220c1, 128]; 
[2a] a third conductive pattern [at least 150, 131] on the second via insulating layer 116 and comprising a reflective material [¶ 143], 
[2b] the third conductive pattern [at least 150, 131] comprising a first electrode 131 and a cover 10electrode 150 overlapping the disconnection portion [¶¶ 144, 156; Figs. 11, 14, 16]; 
[3] a light emitting layer 133 on the first electrode 131; and 
[4] a second electrode 135 on the light emitting layer 133.

C. Claims 1-6, 8-11, 13, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0381506 (“Kang-506”).
The applied reference has a common Assignee with the Instant Application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 
With regard to claims 1-6, 8-11, 13, and 17, Kang-506 discloses,
1. A display apparatus, comprising:  
[1a] 5a substrate 100 [Fig. 5] comprising 
[1b] a display area DA in which a plurality of pixel areas S1, S2, S3 is arranged Fig. 1; ¶ 59], and 
[1c] a peripheral area PA/FOA adjacent to the display area DA and in which a pad portion PADA comprising a plurality of pad electrodes [“pads”] is arranged [Fig. 1]; 
[2] a first signal line [DL in pixel areas S1 and S2] in and a second signal line [DL in area S3] in the display area DA on the substrate 100 [Fig. 1]; 
[3a] a first connecting line 201 electrically connected to the first signal line [DL in pixel areas S1 and S2] and connected 10to the pad portion PADA [Fig. 1], 
[3b] wherein at least a portion of the first connecting line 201 is in the display area DA [Fig. 1]; and 
[4] a dummy line 300 [Fig. 6] on a same layer as the first connecting line 201 [¶ 114: “The first dummy pattern 300 may be on the same layer as that of the first connection line 201.”].  
2. The display apparatus of claim 1, wherein the first connecting line 201 15comprises 
[1] a horizontal line portion 201b, 211 extending in a first direction y and 
201a extending in a second direction x perpendicular to the first direction x [Fig. 3].  
3. The display apparatus of claim 2, wherein vertical branches 212, 213 are extended from the horizontal line portion 211 in the second direction x [Fig. 3].  
4. The display apparatus of claim 2, wherein the pixel areas comprises: 
[1] a first pixel area S3 overlapping the second signal line [DL in area S3]; 
[2] a second pixel area S1 or S2 overlapping the horizontal line portion 201b, 211 of the first connecting line 201 [Figs. 3, 4]; and
[3] 25a third pixel area S1 or S2 overlapping the vertical line portion 201a of the first connecting line 201 [Figs. 3, 4], 
[4] wherein the second pixel area S1 or S2 and the third pixel area S1 or S2 are closer to an edge [edge where FOA is positioned] of the display area DA than the first pixel area S3 [as shown in Fig. 1].  
5. The display apparatus of claim 4, wherein the dummy line 300 [Fig. 6] comprises 
[1] a horizontal dummy line 302 extending in the first direction y and 
[2] a vertical dummy line 301 extending in the second direction x, 
[3] [wherein] 5the horizontal dummy line 302 and the vertical dummy line 301 overlap the first pixel area S3;, and 
[4] [wherein] the vertical dummy line 301 in the first pixel area S6 has at least one disconnection portion [disconnection between 300 and the “dummy patterns 315”; ¶ 113].  
106. The display apparatus of claim 4, wherein 
[1] the display area DA is arranged in a rectangular shape along the first y and second x directions [Fig. 1], and 
[2] four corners [shown but not labeled] of the display area DA have a chamfered or rounded shape, and 
[3] the peripheral area PA extends in the first direction y adjacent to the display area DA in the second direction x, 
[4] the pad portion PADA extends in the first direction y, and 
[5] the pad electrodes [“pads”] 15are arranged in the first direction y.  


[1] a thin film transistor layer [layers where TFT 121/122 are formed] on the substrate 100 [Fig. 5]; 
[2] a first conductive pattern [at least DL, PL, 123S, 123D] on the thin film transistor [layer]; 
[3] a first via insulating layer 115 on the first conductive pattern [at least DL, PL, 123S, 123D]; and  
[4] 25a second conductive pattern [at least 201a, 213] on the first via insulating layer 115, 
wherein 
[5] the first conductive pattern [at least DL, PL, 123S, 123D] comprises the first and second signal lines DL, and 
[6] the second conductive pattern [at least 201a, 213] comprises the first connecting line 201 and the dummy line 300 [¶ 114: “The first dummy pattern 300 may be on the same layer as that of the first connection line 201.”].
9. The display apparatus of claim 8, further comprising 
[1] a pixel defining layer 117 on the substrate 100, the first and second signal lines DL, the connecting lines 201, and the dummy 5lines 300, and defining an opening OP corresponding to each of the plurality of pixel areas S1, S2, S3 which is an emitting area [by light emitting element 130], and 
[2] patterns of circuit wirings under the opening OP of the first pixel area S3, the opening of the second pixel area S1 or S2, and the opening of the third pixel area S1 or S2 are the same [for any given color, as shown in Figs. 11 and 14 showing the overlap of the pixel electrode 131 and the circuit wirings].  
1010. The display apparatus of claim 9, wherein the first pixel area S3, the second pixel area S1 or S2, and the third pixel area S1 or S2 each emit light having a same color [as shown in Figs. 4 and 6].  
11. The display apparatus of claim 9, wherein each of the plurality of pixel areas S1, S2, S3 comprises any of a red pixel emitting red light, a green pixel emitting green light, 15and a blue pixel emitting blue light, and red or blue light is emitted in the first pixel area, the second pixel area, and the third pixel area [Fig. 7].  
2513. The display apparatus of claim 8, further comprising: 
[1] a planarization insulating layer 116 on the second conductive pattern [at least 201a, 213];
150, 131] on the planarization insulating layer 116 and comprising a first electrode 131 comprising a reflective material [¶ 105]; 
[3] a light emitting layer 133 on the first electrode 131; and  -29-1181182 
[4] a second electrode 135 on the light emitting layer 133.  
17. The display apparatus of claim 1, wherein 
[1] the dummy line 300 and the connecting line 201 together form a matrix lattice with respect to the plurality of pixel areas S1, S2, S3, and 
[2] the dummy line 300 and the connecting line 201 comprise at least one disconnected portion formed therein [as shown in Figs. 3, 4, and 6].  

With regard to claim 18-20, Kang-506 further discloses,
18. A display apparatus, comprising: 
[1] a substrate 100; 
[2] a thin film transistor layer [layers where TFT 121/122 are formed] on the substrate 100 [Fig. 5];
[3] a first conductive pattern [at least DL, PL, 123S, 123D] on the thin film transistor layer and comprising a first 15data line [DL in pixel areas S1 and S2] and a second data line [DL in pixel area S3] [Fig. 1]; 
[4] a first via insulating layer 115 on the first conductive pattern [at least DL, PL, 123S, 123D]; and  
[5a] a second conductive pattern [at least 201a, 213] comprising 
[5b] a connecting line 201 electrically connected to the first data line [DL in pixel areas S1 and S2], and 
[5c] a dummy line 300 spaced apart from the connecting line 201, and 
[5d] wherein 
[5d-1] the connecting line 201 and the dummy line 300 extend in a first direction y and a 20second direction x perpendicular to the first direction y to form a matrix lattice defining a plurality of pixel areas [as shown in Figs. 3, 4, and 6], and 
S3 of the plurality of pixel areas S1, S2, S3, at least one disconnection portion is formed in the connection line 201 or the dummy line 300 [as shown in Figs. 3 and 6].  
2519. The display apparatus of claim 18, wherein the plurality of pixel areas comprises
[1] a first pixel area S3 in which the dummy line 300 is located [¶ 59], and 
[2] a second pixel area S1 or S2 in which the connection line 201 is located [¶ 59; Figs. 1, 8, 10, 11], and 
[3] the dummy line 300 of the first pixel area S3 and the connecting line 201 of the second pixel area S1 or S2 have a same shape in a plane view except for a position of the disconnection portion [as shown in Figs. 3, 4, and 6].  
20. The display apparatus of claim 18, further comprising: 
[1] a second via insulating layer 116 on the second conductive pattern [at least 201a, 213]; 
[2a] a third conductive pattern [at least 150, 131] on the second via insulating layer 116 and comprising a reflective material [¶ 105], 
[2b] the third conductive pattern [at least 150, 131] comprising a first electrode 131 and a cover 10electrode 150 overlapping the disconnection portion [¶ 106; Figs. 4 and 5]; 
[3] a light emitting layer 133 on the first electrode 131; and 
[4] a second electrode 135 on the light emitting layer 133.

V. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of US 2017/077188 (“Kang-188”).

12. The display apparatus of claim 8, further comprising:  
[1] 20a pixel defining layer on the substrate, the first and second signal lines, the connecting lines, and the dummy lines, and defining an opening corresponding to each of the plurality of pixel areas which is an emitting area, and 
[2] the pixel defining layer comprises a black pigment or a black dye.  
2513. The display apparatus of claim 8, further comprising: 
[1] a planarization insulating layer on the second conductive pattern;
[2] a third conductive pattern on the planarization insulating layer and comprising a first electrode comprising a reflective material; 
[3] a light emitting layer on the first electrode; and  -29-1181182 
[4] a second electrode on the light emitting layer.  
The prior art of Cho, as explained above, discloses each of the features of claims 1 and 8. 
As also explained above under claim 9, as best understood, Cho further teaches feature [1] of claim 12,
12. The display apparatus of claim 8, further comprising:
[1] a pixel defining layer 350 on the substrate 110, the first and second signal lines 171(Dm) [as explained above], the connecting lines 510, and the dummy 5lines 560, and defining an opening 351 corresponding to each of the plurality of pixel areas [as explained above] which is an emitting area [e.g. R, G, B; ¶¶ 137-138, 159-161] [Figs. 13-16], and 
With regard to claim 13, Cho further discloses,
2513. The display apparatus of claim 8, further comprising: 
[1] a planarization insulating layer 180 [¶ ] on the second conductive pattern [at least 510, 540, 550, 560] ;
[2] a third conductive pattern on the planarization insulating layer and comprising a first electrode 191a, 191b, 191c [¶¶ 137-138, 159-162] …; 
[3] a light emitting layer 370 [¶ 160] on the first electrode 191a, 191b, 191c; and  -29-1181182 
[4] a second electrode 270 [¶ 161] on the light emitting layer 370.  

With regard to feature [2] of claim 12, Cho does not indicate that the pixel defining layer 350 includes a black pigment or black dye, and with regard to feature [2] of claim 13, Cho does not indicate from what material the first electrode is made and does not therefore teach that the first electrode is reflective.
Kang-188, like Cho, teaches an OLED display including a pixel defining layer 121 formed over the pixel electrodes 150, the pixel defining layer 121 having openings exposing the pixel electrodes 150 [¶ 87] on which the light emitting layer 160(162) [¶¶ 86, 92] and then the second electrode 170 are formed [¶ 86, 91].  Kang-188 further teaches that the first electrode 150 is made of a reflective metal such as silver (Ag) in order to have a top-emission display [¶¶ 56, 90-91].  In addition, Kang-188 teaches that when the pixel defining layer 121 includes a black pigment “devices and wires included in the driving circuit unit DC, light incident on a material capable of reflecting the light and light reflected by the material are blocked, thereby enhancing a visibility of the organic light-emitting display apparatus 1” (Kang-188: ¶ 89).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, (1) to make the first or lower electrode 191a, 191b, 191c of Cho reflective in order to make a top-emission display, as taught in Kang-188 and (2) to use a material for forming the pixel defining layer 350 of Cho including a black pigment, in order enhance the visibility of the OLED display by blocking stray and reflected light, as taught in Kang-188 (id.).  Thereby Kang-188 may be seen as an improvement to Cho in this regard.  (See MPEP 2143.)

VI. Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 15 reads,
15. The display apparatus of claim 1, further comprising: 
[1] a thin film transistor layer on the substrate; 
[2] a first conductive pattern on the thin film transistor layer; 
[3] a first via insulating layer on the first conductive pattern;  
[4] 15a second conductive pattern on the first via insulating layer; 
[5] a second via insulating layer on the second conductive pattern; 
[6] a light emitting structure on the second via insulating layer; 
[7] a thin film encapsulation layer on the light emitting structure; and 
[8] a touch line on the thin film encapsulation layer, 
20wherein 
[9] [9] [the first conductive pattern comprises the first and second signal lines, 
[10] the second conductive pattern comprises the first connecting line and the dummy line, 
[11] the display apparatus further comprises vertical branches and adjacent vertical branches adjacent to the vertical branches and extending in a same direction as an 25extending direction of the vertical branches, 
wherein 
[12] the vertical branches and the adjacent vertical branches form a disconnection portion, 
[13] the dummy line comprises at least one disconnection portion, and 
[14] the touch line overlaps the at least one disconnection portion.  
Cho teaches each of the features of claim 15 expect for the thin film encapsulation (TFE) and the touch line on the TFE (features [7] and [8]), the vertical branches and adjacent vertical branches forming the disconnection pattern (features [11] and [12]), and therefore does not also teach the features associated with the touch line and the disconnection pattern recited in features [13] and [14].
As also explained above, each of Lee and Kang-506 teaches all of the features of claim 15, including the additional features of the TFE 500 (feature [7] of claim 15) on the light emitting structure 130 of the display panel 10 (Figs. 24A-24D) and the touch line of the touch sensor 40 (¶¶ 187-190; Figs. 23A-23B) (feature [8] of claim 15).  Lee does not, however, teach feature [14], i.e. that “the touch line overlaps the at least one disconnection portion.”
Claim 16 depends from claim 15 and would be allowable for including the same allowable feature as claim 15.

VII. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0098494 (“Feng”) is cited for teaching a display panel having connection lines 300 that connect signal lines 220 to pads 500 in a pad portion BA, wherein the connection lines 300 are formed in the display area AA in order to minimize the non-display region NA (Feng: Figs. 2, 3; ¶¶ 31-34). 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814